In a hybrid proceeding pursuant to CPLR article 78 to review a determination of Paul J. Houlihan, the Chief Building Inspector of the Town of Southampton, dated February 6, 2001, which denied the petitioners’ application for a building permit, and an action for related declaratory relief, (1) the appeal is from so much of a judgment of the Supreme Court, Suffolk County (Cohalan, J.), entered April 10, 2002, as granted the petitioners’ first and third causes of action to the extent of annulling the determination and referring the building permit application back to the Chief Building Inspector to review in accordance with, inter alia, the zoning regulations that were in effect on June 17, 1999, and (2) the cross appeal is from so much of the same judgment as dismissed the second cause of action for declaratory relief.
Ordered that the judgment is affirmed insofar as appealed from; and it is further,
Ordered that the cross appeal is dismissed as academic; and it is further,
Ordered that one bill of costs is awarded to the petitioners.
Under the facts of this case, the Supreme Court properly directed the Chief Building Inspector to review the petitioners’ building permit application in accordance with the applicable zoning regulations as they existed on June 17, 1999 (see Matter of Greco v Trincellito, 206 AD2d 779).
In light of this determination, we need not reach the contention raised by the petitioners on their cross appeal. Feuerstein, J.P., Krausman, Mastro and Rivera, JJ., concur.